Citation Nr: 1425029	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-18 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right knee osteoarthropathy.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a left leg condition as secondary to right knee osteoarthropathy.

5.  Entitlement to service connection for a lumbar spine condition, to include as secondary to right knee osteoarthropathy.

6.  Entitlement to service connection for a cervical spine condition, to include as secondary to right knee osteoarthropathy.

7.  Entitlement to service connection for a tailbone condition.

8.  Entitlement to service connection for a right shoulder condition.

9.  Entitlement to service connection for a right knee osteoarthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty from July 1964 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Travel Board Hearing at the San Antonio, Texas, RO before the undersigned Acting Veterans Law Judge in October 2013.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of  entitlement to service connection for a right ankle condition, entitlement to service connection for a left ankle condition, entitlement to service connection for a left leg condition as secondary to right knee osteoarthropathy, entitlement to service connection for a lumbar spine condition, to include as secondary to right knee osteoarthropathy, entitlement to service connection for a cervical spine condition, to include as secondary to right knee osteoarthropathy, entitlement to service connection for a tailbone condition, entitlement to service connection for a right shoulder condition, and entitlement to service connection for a right knee osteoarthropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2006 rating decision denied the Veteran's claim for entitlement to service connection for right knee osteoarthropathy.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2. Evidence associated with the claims file after the denial in January 2006 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for right knee osteoarthropathy.


CONCLUSIONS OF LAW

1. The January 2006 rating decision which denied service connection for a right knee osteoarthropathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received, and the claim of entitlement to service connection for right knee osteoarthropathy is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The petition to reopen the claim of entitlement to service connection for right knee osteoarthropathy has been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for right knee osteoarthropathy was denied by the RO in a January 2006 rating decision.  The basis for the denial was that there was no evidence that the Veteran's current right knee osteoarthropathy was related to knee pain during active duty service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).  The Veteran filed a claim to reopen in April 2008.  The evidence added to the record since the January 2006 rating decision included a November 2009 VA examination, private treatment records, and various statements, including testimony at the October 2013 Travel Board hearing, with the Veteran asserting that he injured his right knee during an incident in service and that pain in his knee has continued since that time.  The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for right knee osteoarthropathy is reopened, and to that extent, granted.


REMAND

At the October 2013 Travel Board Hearing, the Veteran stated that he injured his right knee, right shoulder, and both ankles when he ran into a tree after being temporarily blinded by gaseous fumes in 1964.  He again reported pain in his knee in 1965.  He reported that his knee continued to bother him after service and now may require knee replacement surgery.  He also reported an in-service event where he fell while carrying heavy beams during a construction project.  The Veteran stated that he injured his entire back, from him neck to his tailbone.  Alternatively, he noted that his left leg and back problems are also aggravated by his altered gait that has resulted from his right knee and right ankle injuries in service.    

The Veteran was afforded a VA examination in November 2009.  The examiner reviewed the entire claims file and examined the Veteran, but was unable to render an etiological opinion without resorting to speculation.  

The Veteran provided a June 2008 statement from his private treating physician who noted that the Veteran had right shoulder, bilateral knee, bilateral ankle, and cervical and lumber spine disabilities that were sustained during his military services.  

A new examination is required to obtain adequate etiological opinions with regard to both direct and secondary service connection.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's various orthopedic disabilities, including his bilateral ankle, cervical and lumbar spine, tailbone, right shoulder, right knee, and left leg. 

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the Veteran's statements that he injured his ankles, right shoulder, right knee, entire back as a result of in-service injuries.  The physician should also consider his statements that his in-service injuries aggravated and as such secondarily caused his back and left leg disabilities.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's bilateral ankles, right knee, lumbar and cervical spine, tailbone condition, and right shoulder condition are due in whole or in part to his active service or any incident therein.

f.  If it is determined that the Veteran's right knee or bilateral ankles are related to his active duty service, the examiner should address whether the Veteran's left leg, or cervical and lumbar spine are proximately due to, or alternatively, aggravated by those disabilities.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


